Case 1:20-cv-00320-JMS-DML Document 97-2 Filed 04/13/21 Page 1 of 1 PageID #: 404




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  GABRIELA NIEVES,                                  )
                                                    )
                 Plaintiff,                         )
                                                    )
          v.                                        )   Cause No: 1:20-cv-00320-JMS-DML
                                                    )
  CARMEL CLAY SCHOOLS,                              )
                                                    )
                 Defendant.                         )

                           ORDER GRANTING
           NON-PARTY RAYMOND M. LAWRENCE’S MOTION TO QUASH
          SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

          Pursuant to Fed. R. Civ. P. 45(d)(3)(A)(iv), the Court hereby GRANTS Non-Party

  Raymond M. Lawrence’s Motion to Quash Subpoena to Testify at a Deposition in a Civil Action in its

  entirety.

          IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the

  Subpoena to Testify at a Deposition in a Civil Action served on Mr. Lawrence is hereby quashed.

          ALL OF WHICH IS ORDERED THIS _____ DAY OF ____________________,

  2021.


                                         ____________________________________________
                                         Judge
                                         U.S. District Court, Southern District of Indiana,
                                         Indianapolis Division

  DISTRIBUTION TO:

  All ECF-registered counsel of record via email generated by the Court’s ECF system.
